NOT FOR PUBLICATION                            FILED
                       UNITED STATES COURT OF APPEALS                        AUG 24 2016
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 SAMARJEET GILL,                                     No. 14-73656

                    Petitioner,                      Agency No. A200-944-658

    v.
                                                     MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

         Samarjeet Gill, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Jiang v. Holder, 754 F.3d 733, 738

(9th Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistency between Gill’s statement at his credible fear interview

and his later statements regarding his residence in England, the omission of his

most severe incident of harm at his credible fear interview, the inconsistency as to

why Gill supported his political party in India, and the inconsistency as to the

alleged threatening telephone calls. See Shrestha v. Holder, 590 F.3d 1034, 1048

(9th Cir. 2010) (agency’s adverse credibility determination was reasonable under

the “totality of circumstances”); see also Zamanov v. Holder, 649 F.3d 969, 973

(9th Cir. 2011) (“Material alterations in the applicant’s account of persecution are

sufficient to support an adverse credibility finding.”). The record does not support

Gill’s contention that the agency relied on speculation and conjecture. We reject

Gill’s contentions that the agency erred by relying on his credible fear interview,

see Li v. Ashcroft, 378 F.3d 959, 962-63 (9th Cir. 2004), and his contentions that

the agency did not analyze his claim properly, see Najmabadi v. Holder, 597 F.3d
983, 990-91 (9th Cir. 2010) (the agency need not “write an exegesis on every




                                          2                                    14-73656
contention”). In the absence of credible testimony in this case, Gill’s asylum and

withholding of removal claims fail. See Jiang, 754 F.3d at 740.

      Gill’s CAT claim also fails because it is based on the same testimony the

agency found not credible, and Gill does not point to any other evidence that

compels the finding it is more likely than not he would be tortured if returned to

India. See id. at 740-41. We reject his contention that the BIA failed to analyze

his CAT claim properly. See Najmabadi, 597 F.3d at 990.

      PETITION FOR REVIEW DENIED.




                                          3                                     14-73656